Citation Nr: 1516800	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  14-11 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to death pension.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.  He died in April 2010.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision and decision letter of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in April 2010 within days of filing increased ratings claims for posttraumatic stress disorder (PTSD) and shell fragment wounds.  At the time of his death, the Veteran had not submitted any medical evidence of worsening symptoms.

2.  The appellant is the Veteran's surviving spouse.

3.  The appellant's countable income exceeds the maximum limit for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits based on increased ratings claims for posttraumatic stress disorder (PTSD) and shell fragment wounds and/or special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1114(l), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804, 4.130, DC 9411 (2014).

2.  The criteria for establishing a claim for entitlement to non-service connected death pension benefits are not met.  38 U.S.C.A. §§ 152 , 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.158, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, the appellant was sent notice in a June 2010 letter.

Next, VA has a duty to assist the appellant in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to an accrued benefits claim, this means a duty to obtain those records that were constructively in VA's possession at the time of his death.  With respect to the death pension claim, the requisite wartime service has been established.  VA obtained verification of her SSA benefits from SSA and the appellant submitted additional financial information.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accrued Benefits - Increased Ratings for PTSD and Shell Fragment Wounds

The Veteran was originally grated service connection for shell fragment wounds to the right buttocks in a June 1946 rating decision and he was originally granted service connection for PTSD in an October 2003 rating decision.  In April 2010, the Veteran filed claims for increased ratings for PTSD and shrapnel wounds and special monthly compensation based on the need for aid and attendance.  

The Veteran died in April 2010, shortly after filing this claim.  The documents associated with the evidence establish that the appellant is the late Veteran's surviving spouse. 

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of the Veteran's death, and are due or unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

For a claimant to prevail on an accrued benefits claim, the record must show that (1) the appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of his death, (3) the Veteran would have prevailed on the claim if he had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

As described above, the Veteran had increased ratings claims pending at the time of his death.  While the appellant's accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In this case, the Veteran died shortly after submitting his claim. As such, the evidence of record as of the date of his death had not been fully developed by the RO.  Indeed, the Veteran had not identified any private treatment records that would support his claims.  Moreover, his death came shortly after his spouse had arranged for a VA evaluation for in home care and before that evaluation could take place.  Thus, there is no evidence of record that addresses the severity of the Veteran's shell fragment wounds or his need of regular aid and attendance of another person.  As such, there can be no accrued benefits due the appellant for either of these claims that were pending at the time of the Veteran's death.

By contrast, the record contains VA treatment records pertaining to the Veteran's PTSD symptoms within one year of his April 2010 claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As such, the Board will consider this evidence to determine whether it warranted an increased rating for the Veteran's PTSD.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

An April 2009 VA treatment record noted that the Veteran' joked about suicide, but assured the nurse practitioner that he had no suicidal intent or plan.  A mental status examination found dysphoric mood, full-range affect, and goal-oriented conversation.  The Veteran was noted to be jovial at time during the interaction.

A June 2009 VA treatment record notes the Veteran's reports of periodic suicide ideation without plan or intent, associated with somatic complaints.  His somatic symptoms had increased in the prior four years.  The Veteran had PTSD and associated severe chronic insomnia.  A mental status examination found depressed mood, good range affect, and goal-oriented conversation.  He appeared fatigued and had a cracked quality to his voice.  He denied current suicide ideation.

A VA treatment record from later in June 2009 showed continued insomnia and depression.  He expressed suicidal thoughts, but denied intent or plan.  A mental status examination found dysphoric and depressed mood, constricted range affect, and goal-oriented conversation.  He denied current suicide ideation.

A July 2009 VA treatment record notes the Veteran's report that he would like to die, but denied intent to do so due to his family.  He admitted that he drinks in order to cope with anxiety and promote sleep.  His mood was dysphoric and irritable.  His affect was full range.  He appeared very fatigued.  His conversation was goal oriented.  He denied suicidal ideation.

An August 2009 VA treatment record notes the Veteran's difficulties with his medication.  He was somewhat irritable.  He had severe PTSD and reported becoming hyperalert when the sun sets.  He denied suicide ideation; just very pessimistic and negativistic about life.  His mood was irritable.  His affect was constricted.  His conversation was goal oriented.

A November 2009 VA treatment record notes sundowning.  The Veteran expressed a desire to get out and socialize more

A March 2010 VA treatment record notes the Veteran's complaints of insomnia and severe fatigue that had resulted in him falling.  He denied suicidal ideation with plan or intent, and agreed to return for further treatment.  He and his wife said that he had reduced his social drinking to about one drink a day which is a significant decrease for him.  Both of them described him as being more relaxed, less hypervigilant, and sleeping better recently, but neither was sure of the reason for this improvement.  He continued to sleep poorly.  His wife planned to take him to the Senior Center on Mondays where he knows some of the people.  Both were hopeful that this would improve his social life.  He was referred for a scooter, to reduce falls, and improve mobility with the anticipated added benefits of improving his mood and his outlook on life, as well as increase his social interactions.  His mood was mildly irritable.  His affect was constricted.  He appeared fatigued.  He denied suicidal ideation.  He appeared tense and apprehensive periodically during the interaction.  He continued to joke in an appropriate manner.  He appeared more accepting of his chronic pain condition and willing to cope and manage with it rather than insist that he be cured.

Based on the above, the Veteran's PTSD symptoms, as shown by the evidence of record at the time of his death, include impaired mood, suicidal thoughts, and, at times, constricted affect.  Despite his suicidal thoughts, the Veteran repeatedly denied any suicidal ideation.  The record does not suggest any difficulty with his family relations, judgment, or thinking.  To the extent that the Veteran had social limitations, these were attributed to his mobility issues.  Indeed, the record makes repeated references to his desire to overcome these mobility issues and improve his social life.  As such, the record does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for the next higher evaluation of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Similarly, the Veteran did not demonstrate total social impairment due to his PTSD as required for a 100 percent rating.  See id.  Thus, the Veteran's psychiatric symptomatology most nearly approximates the criteria for the current 50 percent rating and not more and the Board concludes that the preponderance of the evidence is against the assignment of a rating higher than 50 percent.  Absent evidence warranting an increased rating, there are no accrued benefits due the appellant.

Death Pension

Death pension is available to the surviving spouse of a Veteran because of his death due to nonservice-connected disabilities, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3.

Here, the late Veteran served during a recognized period of war, i.e., World War II which is recognized as having been from December 1941 through December 1946.  See 38 U.S.C.A. § 101(8); 38 C.F.R. § 3.2(c).

The remaining question is whether the appellant meets the income limitations.  She has no dependent children.  As such, the maximum annual pension rate (MAPR) is $7933 for 2010, $8219 for 2011, $8359 for 2012, $8485 for 2013, and $8630 in 2014.  

In her May 2010 claim, the appellant reported $9000 in cash, bank accounts, and/or certificates of deposit and another $100,000 in stocks, bonds, and/or mutual funds.  She also stated that she received $1071 per month from the Social Security Administration (SSA) and anticipated another $500 that year from dividends and interest.  Later submissions adjusted these amounts.  SSA records show that she received $1167.50 per month from April 2010 to December 2011, $1208.90 per month from December 2011 to December 2012, $1228.90 per month from December 2012 to December 2013, and $1246.90 per month as of December 2013.  Prior to her husband's death, the appellant was receiving $577.50 per month from SSA.  Her SSA income for 2010 was $12,240.  Her October 2010 eligibility verification report reflects additional income of $150 per month ($1800 per year) and a net worth of $133,122.  

In June 2010, the appellant submitted an invoice showing $2869 in funeral expenses.  She received $300 in burial benefits.  The remaining $2569 is deducted from her countable income for that year.  See 38 C.F.R. § 3.272(h).  She reported medical expenses totalling 2700.80 per year.  Medical expenses that exceed five percent of the applicable MAPR ($397 for 2010) are also deducted from her countable income.  See 38 C.F.R. § 3.272(g)(2)(iii).  This is $2303.80.

Even when the funeral and medical expenses are deducted, the appellant's income still slightly exceeds the MAPR for 2010.  Thereafter, the appellant's SSA benefits were increased without a showing of an increase in deductible expenses.

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits throughout the entirety of the pendency of the claim.  As the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to death pension benefits must be denied.


ORDER

Accrued benefits based on increased ratings claims for posttraumatic stress disorder (PTSD) and shell fragment wounds and/or special monthly compensation based on the need for aid and attendance are denied.

Nonservice-connected death pension is denied.


REMAND

The Veteran died in April 2010 at a hospital in Crescent City, California.  His death certificate lists coronary (sic) pulmonale as the immediate cause of death and pulmonary hypertension as an underlying cause.

The Veteran's psychiatric-mental health nurse practitioner attributed the Veteran's sleep problems to anxiety and insomnia caused by PTSD.  See July 2010 letter from K.J.O.  Likewise, the Veteran's private doctor noted that the Veteran's PTSD put significant stress on his body made it difficult for him to sleep.  See July 2010 letter from Dr. A.L.  Neither of these letters acknowledged the Veteran's well-documented untreated sleep apnea.  As both sleep apnea and insomnia due to PTSD could result in poor sleep, failure to address this significantly decreases the probative value of these statements.

The October 2012 VA opinion found no evidence that the Veteran's death was secondary to either of his service-connected conditions.  Instead, this examiner found that the underlying cause of death was chronic cor pulmonale, due to chronic obstructive pulmonary disease (COPD) which led to the development of pulmonary hypertension.  The examiner then found that cor pulmonale was exacerbated by atrial fibrillation secondary to chronic alcohol abuse and untreated sleep apnea.  Unfortunately, this opinion stopped there and did not address the remaining question of whether either of these conditions (alcohol abuse and sleep apnea) could be attributed to the Veteran's PTSD.  As such, an addendum opinion is necessary to fully address the appellant's contentions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims folder to the VA examiner who provided the October 2012 opinion or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion that specifically addresses whether the Veteran's alcohol abuse and sleep apnea are attributable to his PTSD.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.
 
2.  Thereafter, readjudicate the claim in light of the additional evidence obtained. If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


